Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 and 8-21 of J. Meegan et al., US 17/415,378 (Jun. 17, 2021) are pending, under examination and stand rejected.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Claim 1 – Unclear Claim Term “non-volatile”

Claims 1-21 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “non-volatile” is unclear in the context of claim 1 in view of the disclosure.  The relevant portion of claim 1 is reproduce below:

wherein the acid catalyst comprises a non-volatile acid that is soluble in the liquid medium and is selected from the group consisting of: (i) Lewis acids having an affinity for oxygen, and (ii) Bronsted acids

The specification does not define the term “non-volatile” nor provide any pressure or temperature guidance.  Volatility is generally defined in terms of vapor concentration at a given temperature.  A. Butrow et al., 54 Journal of Chemical & Engineering Data, 1876-1883 (2009) (see page 1881, col. 1); see also Hawley's Condensed Chemical Dictionary, page 1276-1277 (16th ed., 2016, R.J. Larrañaga ed.).  Thus, any substance with a boiling point at a specified temperature/pressure will have a volatility (vapor phase concentration).  

Methanesulfonic acid is the only catalyst used in specification’s working examples .  Specification at pages 16-17, Examples 1 and 2 (the only working examples).  However, methanesulfonic acid has a boiling point and therefore has a “volatility”.  ThermoFisher Scientific, Safety Data Sheet for Methanesulfonic acid, (2010) ( page 4/7 reporting a boiling point of 167 [Symbol font/0xB0]C @ 10 mmHg and vapor pressure of <1 mbar @ 20 [Symbol font/0xB0]C).  

The specification discloses some other examples of non-volatile acids as follows:

[00030] In one embodiment, the acid catalyst comprises a non-volatile strong acid that is soluble in the liquid medium, selected from the group consisting of Lewis acids having a high affinity for oxygen and Brønsted acids. Suitable Lewis acids include AICl3, YbCl3, GdCl3, TiCl2, Al2(SO4)3, CuSO4, Yb(SO4)3, and ytterbium trifluoromethane sulfonate. Suitable Brønsted acids include methane sulfonic acid, ethane sulfonic acid, 1,2-ethane disulfonic acid, propane sulfonic acid, benzene sulfonic acid, p-toluene sulfonic acid, trifluoromethane sulfonic acid, H2SO4, HCI, and H3PO4.



Because (1) the specification does not define “non-volatile”, for example, with respect to pressure and temperature; (2) the examples of “non-volatile acids” at specification paragraph [00030] clearly conflict with the standard meaning of “volatile”; and (3) the only working examples employ a clearly volatile catalyst (i.e., methanesulfonic acid), it follows that the meaning of “non-volatile” in the context of claim 1 is unclear.  Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.   MPEP § 2173.05(a).  In the instant case, the specification uses the term “non-volatile” inconsistently with its ordinary meaning but does not otherwise clearly define “non-volatile” in the written description.  As such, one of skill in the art cannot differentiate between volatile and non-volatile acid catalysts for use in the invention.  


Claims 8 and 9 Unclear Antecedent Basis

Claims 8-14 and 21 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the underlined claim 8 recitation of “with aromatic or substituted aromatic solvent”

8. The method of claim 1, further comprising washing the di(aminoaryl)fluorene compound with aromatic or substituted aromatic solvent.

(and the same recitation in claim 21) is confusing because it is not clear whether this recitation refers to the previous recitation of 

an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150 °C and from which the di(aminoaryl)fluorene compound is crystallizable

or to another/second “aromatic or substituted aromatic solvent”.  For example, claim 4 evidences that the claim 1 solvent may comprises other “aromatic or substituted aromatic solvents” that do not meet the claim 1 boiling point limitation of 150 °C, such as toluene.  Because the claim 8 and claim 21 recitations of “with aromatic or substituted aromatic solvent” lacks an article identifier that clearly indicates antecedent basis, it is unclear what the claim 8 or claim 21 “aromatic or substituted aromatic solvent” references.  See for example the § 103 rejection of claim 8.  

Claims 9-14 (which are dependent upon claim 8) recite “the solvent” (as recited in claim 9 and carried into dependent claims 10-14), where multiple solvents may be present.  As such it is not clear what “solvent” is referenced by claims 9-14, which are therefore rejected for the same reasons as claim 8.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over W. Schultz et al., US 4,684,678 (1987) (“Schultz”)

Claims 1-3, 5, 6, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by W. Schultz et al., US 4,684,678 (1987) (“Schultz”).  

Schultz discloses a thermally curable epoxy resin composition which on curing provides cured resins having a high glass transition temperature and a low degree of moisture pick-up. col. 2, lines 57-61.  Schultz discloses that the curing agent of use in the composition of the invention may be a 9,9-bis(aminophenyl)-fluorene, the phenyl and benzo groups of which can be unsubstituted or substituted by one or more atoms or groups that are inert to reaction with an epoxide group.  Schultz at col. 5, lines 25-62.  Schultz discloses that 9,9-bis(aminophenyl)-fluorenes of formula II are suitable curing agents.  Schultz at col. 6, lines 18-45.  Schultz formula II corresponds to the claimed di(aminoaryl)fluorene compound.  

Schultz further discloses that when preparing hindered primary aminophenylfluorenes from fluorenone, it is generally desirable not to remove the water produced in the condensation reaction. Schultz at col. 10, lines 37-40.  Schultz discloses that an undesirable side reaction is the reaction of the aniline NH2 group with the carbonyl group of fluorenone to form an imine.  Schultz at col. 10, lines 40-42.  Schultz discloses that 

In Example 2, Schultz discloses the following preparation of a hindered aminophenylfluorene epoxy resin curing agent of Formula II:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Schultz at col. 12, lines 31-50.  Schultz discloses that the vessel was cooled and its contents poured into 1 liter of methanol containing twenty grams of triethyl amine and the white crystalline product was filtered and washed with methanol whereby 32 grams of crystal 9,9-bis(3-methyl-4-aminophenyl)fluoroene was recovered.  Schultz at col. 12, lines 42-49.  





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Schultz Examples 2  and 4 meet each and every limitation of claim 1.  Schultz’s fluorenone and 2-methyl aniline respectively meet the limitations of claim 1 formulae (I) and (II).  Schultz’s methanesulfonic acid meets the claim 1 limitation of:

wherein the acid catalyst comprises a non-volatile acid that is soluble in the liquid medium and is selected from the group consisting of: (i) Lewis acids having an affinity for oxygen, and (ii) Bronsted acids

for the following reasons.  Methanesulfonic acid is the only catalyst used in specification’s working examples .  Specification at pages 16-17, Examples 1 and 2 (the only working examples).  Further methanesulfonic acid is disclosed in the specification body as a suitable non-volatile Bronsted acid.  Specification at page 5, [00030].  

Schulz Example 2 employs 2-methylaniline in 5 molar excess in the reaction medium which therefore meets the claim 1 limitation of “an aromatic or substituted aromatic solvent”.  2-methylaniline has a boiling point of 199-200 [Symbol font/0xB0]C.  



liquid medium comprising an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150°C and from which the di(aminoaryl)fluorene compound is crystallizable

because Schulz crystallizes the product from the reaction medium.  Schulz Example 2 clearly meets claim 1 limitations (b) and (c).  

The Schultz Example 2 and 4 processes clearly meet each and every limitation of claims 2, 3 and 15-18.  The Schultz Example 4 process clearly meets each and every limitation of claims 19 and 20, wherein claim variable R12 is chloro. 

Respecting claim 6, the filtrate of Schultz Examples 2 and 4 clearly comprises “solvent, unreacted aminobenzene, . . . di(aminoaryl)fluorene compound, and acid catalyst”.  However, Schultz does not explicitly disclose that the filtrate comprises “unreacted fluorenone compound according structure (I)”.  However, the Schultz Example 2 and 4 filtrate inherently comprises at least some unreacted fluorenone thereby meeting each and every limitation of claim 6.  

In this regard, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (IV).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  MPEP § 2112 (IV).  The theory of inherency relied upon in the assertion Schultz Example 2 and 4 filtrate inherently comprises at least some unreacted fluorenone is the instant specification.  



[00047] The reaction of the fluorenone compound according structure (I) with the aminobenzene according structure (II) in the solvent and in the presence of the catalyst produces a crude product mixture comprising di(aminoaryl)fluorene compound, solvent, unreacted aminobenzene, unreacted fluorenone compound according structure (I), and acid catalyst.

Specification at page 8, [0047]; see also Id. at page 10, [00053].  There is no proscription of using Applicant’s own specification to show inherency of subject matter in a prior art reference.  MPEP § 2112.  And there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  MPEP § 2112(II).  


Claim Rejections - 35 USC § 103

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Chen et al., CN 104926667 A (2015) (“Chen”) in view of W. Schultz et al., US 4,684,678 (1987) (“Schultz”).

Claims 11-14 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Schultz as above in further view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over W. Schultz et al., US 4,684,678 (1987) (“Schultz”) alone or Schultz in further view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

W. Schultz et al., US 4,684,678 (1987) (“Schultz”)

Schultz was discussed in detail above.  Schultz further discloses that the secondary aminophenylfluorenes of Formula II are prepared by heating to a temperature in the range of 125 to 150° C a mixture on a mole basis of one mole of fluorenone or substituted fluorenone of Formula IV, 5 to 10 moles of N-alkylaniline or substituted N-alkylaniline, and 0.1 to 3.0 moles of concentrated hydrochloric acid or other strong acid, and removing distillate as long as water distills while maintaining the reaction mixture at 125 to 150 °C.  Schultz at col. 10, lines 10-18.  

E. Chen et al., CN 104926667 A (2015) (“Chen”)

An English-language machine translation of E. Chen et al., CN104926667A (2015) is attached as the second half of this reference.  Chen thus consists of 14 total pages (including the English-language portion).  Accordingly this Office action references Liu page numbers in the following format “xx/14”.  

Chen discloses that halogenated bisamine fluorenes are important chemical intermediates, mainly used in the synthesis of high thermal stability aromatic polyimides and epoxy resins.  Chen at page 7/14, [0004].  Chen teaches a method for cleanly preparing halogenated bisamine fluorene compounds, 9-fluorenone is used as a raw material and halogenated aniline is used as a raw material, and a titanium-based solid superacid (SO42-/TiO2) is used as a catalyst to catalyze the preparation of bisamine fluorene compounds.  Chen at page 9/14, [0013].  




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Chen at page 11/14, [0030].  Chen teaches that the reaction was followed up by gas chromatography analysis, when the content of raw material 9-fluorenone is less than 0.1%, the reaction ends; cool down to about 30 [Symbol font/0xB0]C, filter, dry, 31.4 g of white solid di-o-chloramine fluorene was prepared, with a yield of 75.5% and a purity of 99.0%.  Chen at page 11/14, [0030].  

As with Schultz, the Chen working example employs o-chloroaniline (bp = 209 [Symbol font/0xB0]C) in molar excess in the reaction medium which therefore meets the claim 1 limitation of:

liquid medium comprising an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150°C and from which the di(aminoaryl)fluorene compound is crystallizable

because Chen crystallizes/precipitates the product from the reaction medium.  Respecting claim 4, the Chen reaction medium also comprises toluene.  


42-/TiO2) does meets the claim 1 limitation of:

wherein the acid catalyst comprises a non-volatile acid that is soluble in the liquid medium and is selected from the group consisting of: (i) Lewis acids having an affinity for oxygen, and (ii) Bronsted acids

because SO42-/TiO2 in an insoluble heterogeneous catalyst.  See e.g., J. Guo et al., 3 Green Chemistry, 193-195 (2001); C. Meng et al., 121 Reac. Kinet. Mech. Cat., 719-734 (2017).  

N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, 27-52, 81-111 (2000) (“Anderson”)

Anderson teaches that chemists have developed generally applicable paradigms for synthetic-process optimization; for example, use of convergent synthesis, telescopic workups, solvent and protecting group selection, and minimizing the number of reaction steps.   Anderson at pages 27-52.  Anderson teaches that disposal costs, the amounts of solvents, reagents, and starting materials that can be recovered and recycled are factors considered regarding reaction optimization.  Anderson at page 47 (first two lines).  

Anderson further teaches that there are two purposes in applying a wash to a product wet cake.  Anderson at page 241.  The most common is to displace impurities adsorbed as mother liquor to the surfaces of solids.  Anderson at page 241.  The second reason for applying a wash to a wet cake is to displace the solvent with another solvent, usually a lower-boiling solvent to ease drying of the product. In this case it is essential that the solvent applied dissolve as little product as possible and temperature selection may be important.  Anderson at page 241.  Anderson teaches guidelines for washing a product in Table 11.6.  


Claims 1-4, 6, 8, and 15-20 Are Obvious over Chen in view of Schultz

Claims 1-4, 6, 8 and 15-20 are obvious over Chen in view of Schultz because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify the Chen working Example:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


by replacing SO42-/TiO2 with methanesulfonic acid as the catalyst because Shultz’s Example 4 teaches the same reaction but employs methane sulfonic acid as the catalyst.  The use of methanesulfonic acid in place of SO42-/TiO2 in the Chen working Example represents simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  

Upon such modification, one of ordinary skill arrives at each and every limitation of instant claims 1-3, 6, and 15-20 for the same reasons discussed above for Schultz in the § 102 rejection.  

Respecting claim 4, the Chen reaction medium also comprises toluene thereby meeting the further solvent limitations of claim 4.  

Respecting claim 8, one of ordinary skill in the art motivated to wash the product isolated by filtration (i.e., the filter cake) with toluene thereby meeting the claim 8 recitation of “further comprising washing the di(aminoaryl)fluorene compound with aromatic or substituted aromatic solvent”.  Toluene is an obvious choice for washing the product filter cake because toluene was used as part of the Chen solvent system during the reaction.  

Claims 11-14 and 21 Are Obvious over Chen in view of Schultz as Above in Further View of Anderson

Claims 11-14 are obvious over Chen in view of Schultz as above in further view of Anderson because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify the Chen working Example as discussed above for claim 8 and then to further perform the claim 11 and 12 operations of:

11. The method of claim 8, further comprising washing the washed di(aminoaryl)fluorene compound with water, a (C1-C4)alkanol, or a mixture thereof.

12. (Original) The method of claim 11, wherein the di(aminoaryl)fluorene compound is washed with a mixture of 10 to 90 parts by weight (C1-C4)alkanol and 10 to 90 parts by weight water.


by washing with the filter cake obtained from the modified Chen process with a (C1-C4)alkanol or water mixture in order to displace the higher boiling “aromatic or substituted aromatic solvent” with a lower boiling solvent for ease in drying or further remove impurities as taught by Anderson and/or Schutlz.  Schultz Examples 1, 2, 4 (which as discussed above are directed to the same products as claimed) teach the use of ethanol and methanol as filter cake washing solvents.  And as discussed above, Anderson teaches that a reason for applying a wash to a wet cake is to displace the solvent with another solvent, usually a lower-boiling solvent to ease drying of the product and/or to remove impurities.  Alcohols and water are commonly used solvents as evidenced by Anderson at page 98.   

An obvious to try rational supports the above § 103 rejection.  MPEP § 2143(I)(E).  Anderson recognized a design/process need for washing a filter cake to remove 1-C4)alkanol or a mixture of water/(C1-C4)alkanol with a reasonable likelihood of success in view of Anderson’s teaching that these are commonly used solvents; or particularly in view of Schultz’s teaching that both methanol and ethanol are used as filter cake washing solvents for the same products as claimed.  MPEP § 2143(I)(E).  

Respecting claims 13 and 14 one of ordinary skill in the art is motivated to remove all the impurities by such washing in order to obtain a more pure product for subsequent use as a curing agent.  For example, Schultz Example 1 discloses that the product (depicted below, which is the same product claimed) 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


was washed with cold ethanol until the effluent was colorless and there was obtained 35 g of pure white crystals melting at 200-201 [Symbol font/0xB0]C.

Claim 21 recites the same limitations that were each discussed in detail above as obvious over the cited reference combination.  As such, claim 21 is obvious over the cited reference combination for the same reasons.  


Claim 5 Is Obvious over Schultz Alone or Schultz in view of Anderson

One of ordinary skill in the art is motivated to optimize the synthesis of Schultz Examples 2 and 4 in view of Schultz’s teaching that the product is a useful curing agent.  Towards such optimization, one of ordinary skill is motivated in view of Schultz alone or Schultz in view of Anderson to recover and reuse the excess methylaniline or chloroaniline in another reaction to form the same product to optimize reaction efficiency.  MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  As such, one of ordinary skill meets each and every limitation of claim 5.  That is, by recovering the excess methylaniline or chloroaniline from the filtrate for use in another reaction one of ordinary skill in the art meets the claim 5 limitation of “recycling the filtrate from step (c) to step (a)”.  


Subject Matter Free of the Art of Record

Claims 9 and 10 are free of the art of record.  The closest prior art of record is W. Schultz et al., US 4,684,678 (1987) (“Schultz”), E. Chen et al., CN104926667A (2015) and N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, 27-52, 81-111 (2000) (“Anderson”) all of which are discussed in detail above. 

Claim 9 and 10 recite ortho-dichlorobenzene as the solvent.  Neither Schultz nor Chen provide guidance regarding solvent selection.  Anderson teaches routine methods of solvent selection in organic synthesis.  E.g., see Anderson at page 83 et seq.  Anderson thus teaches that solvent selection is a result-effective variable.  MPEP § 2144.05(II)(B).  However, none of the cited references provide any particular reason or motivation to one of ordinary skill in the art to choose ortho-dichlorobenzene as the solvent.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622